Allowed Claims: 1, 3, 5-10. 
Examiner’s Amendment/Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Love on August 26, 2022.
The application has been amended as follows: 
	1. Claim 1, line 17, after “arrangement for” insert –activating and--; and
	2. Claim 1, lines 20-21, delete “to measure a time and to activate the drive module based on the predetermined adjustment and the measured time” and insert therein –to measure time and to activate the drive module based on measured time to initiate optical power, and then to adjust the optical power based on measured time and the pre-determined adjustment--. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 1, none of the prior art either alone or in combination disclose or teach of the claimed optical article specifically including, as the distinguishing features in combination with the other limitations, a time-based optical power adjustment mechanism coupled to the first and second active lens arrangement configured to vary the optical power in accordance with a pre-determined adjustment, the predetermined adjustment comprising a sequence and a time allotted to vary the optical power of the first and second active lens arrangements, the time based optical power adjustment mechanism further comprising a drive module configured to interact with the first and second active lens arrangements for activating and adjusting the optical power of the respective active lens arrangement, a time module coupled to the drive module, the timer module configured to measure time and to activate the drive module based on measured time to initiate optical power, and then to adjust the optical power based on measured time and the pre-determined adjustment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 26, 2022